DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 6/7/2021.

Election/Restrictions
Applicant's election with traverse of Group I, Species D, claims 1-6, 10 and 11, in the reply filed on 6/7/2021 is acknowledged.  The traversal is on the ground(s) that Group I and Group Ii have similarity in search and have not established a prima facie case for distinct inventions.  This is not found persuasive because there are no similarity limitations between the Group I and II and the Group I and II are distinct and have acquired a separate status in the art as shown by their different classification and the Group I and II require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/07/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “350” has been used to designate both “mask” and “hand” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-6, 10 and 11 are objected to because of the following informalities:  
	Re. claim 1: The phrase “the waterproof material” as recited in line 3 appears to be --the waterproof insulating layer--.
		The phrase “attaching a electronics assembly to the waterproof material” as recited in line 4 appears to be --attaching an electronics assembly to the waterproof insulating layer--.
	Re. claim 2: The phrase “the electronics assembly including” as recited in line 1 appears to be --wherein the electronics assembly includes--.
	Re. claim 3: The phrase “further including” as recited in line 1 appears to be --further comprising--.
	Re. claim 6: The phrase “provides the mechanical and conductive coupling” as
recited in lines 1-2 appears to be --provides a mechanical and conductive coupling--.
	Re. claim 10: The phrase “further including” as recited in line 1 appears to be --further comprising--.
	Re. claim 11: The phrase “further including” as recited in line 1 appears to be --further comprising--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “A stretchable and flexible electronic method comprising” as recited in line 1 renders the claim vague and indefinite. It is unclear as to for what the method is. Is it method of making, or method of using it?
	Re. claim 3: The phrase “the plurality of cutouts” as recited in line 3 lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrell et al. (US PAT. 6,729,025).
	Farrell et al. teach a process of fabricating an article having a stretchable and flexible electronic comprising steps of: attaching a waterproof insulating layer (52, a thermoplastics, as shown in Fig. 4, col. 5, lines 52-59) to a garment (48); attaching a plurality of flexible conductive leads (44) to the waterproof insulating layer (52) as shown in Fig. 4; and attaching a electronics assembly (50) to the waterproof insulating layer as shown in Fig. 4, wherein the plurality of flexible conductive leads are mechanically and conductively coupled to a corresponding plurality of electronics contacts on the electronics assembly as shown in Fig. 4 (col. 6, lines 7-19).
	Re. claim 2: The electronics assembly includes at least one of a flexible electronics assembly, a stretchable electronics assembly, and a rigid electronics assembly (col. 6, lines 7-12).
	Re. claim 10: Another flexible waterproof upper layer (70) is attached to the electronics assembly (col. 7, lines 17-21).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729